

Exhibit 10.2


DEBT FORGIVENESS AGREEMENT


THIS DEBT FORGIVENESS AGREEMENT (this “Agreement”) is entered into on this 9th
day of May, 2008, by and between I.C. Isaacs & Company, Inc., a Delaware company
(the “Borrower”), and Textile Investment International S.A., a Luxemburg
company, (the “Lender”).


WHEREAS, the Lender, as purchaser and Borrower, as seller are parties to that
certain conversion agreement (the “Conversion Agreement”) dated as of the date
hereof; and


WHEREAS, pursuant to the Conversion Agreement, as consideration for the purchase
of certain newly issued stock of the Borrower, the Lender is to forgive the Debt
(as the term “Debt” is defined in the Conversion Agreement”);


NOW, THEREFORE, the parties hereto agree as follows:


1. The Lender hereby represents and warrants to the Borrower, that the Lender is
the holder of the Debt under the Note (as the term “Note” is defined in the
Conversion Agreement).


2. Concurrently with the closing under Article I of the Conversion Agreement,
the Lender hereby forgives and cancels the Debt, which forgiveness and
cancellation is hereby accepted by the Borrower, and the Borrower is fully
released from the Debt, and such Debt, including any obligations of payment or
performance in respect of such debt by the Borrower, is satisfied, extinguished
and discharged in its entirety.


3. The forgiveness and cancellation of the Debt granted under this Agreement is
irrevocable and irreversible.


4. Each of the parties hereto shall be responsible for any tax cost that may be
attributed to it as a result of this Agreement in accordance with applicable
law.


5. Facsimile transmission of any signed original document and/or retransmission
of any signed facsimile transmission will be deemed the same as delivery of an
original.


6. This Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original, but all of which shall
constitute but one and the same agreement.


7. This Agreement and the rights and obligations of the parties hereunder are to
be governed and construed in accordance with the laws of the State of New York,
without regard to conflicts of law principles.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have hereunto executed this Agreement the day and
year first above written.




BORROWER:


I.C. Isaacs & Company, Inc.




By:
/s/ Robert S. Stec        
Name:
Robert S. Stec        
Title:
Chief Executive Officer  

 


LENDER:


Textile Investment International S.A.




By:
/s/ René Faltz     /s/ Tom Felgen        
Name:
René Faltz & Tom Felgen        
Title:
Managing Directors  

 

--------------------------------------------------------------------------------


